21st Mtge. Corp. v Rodriguez-Cardona (2017 NY Slip Op 06637)





21st Mtge. Corp. v Rodriguez-Cardona


2017 NY Slip Op 06637


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2015-06391
 (Index No. 504178/14)

[*1]21st Mortgage Corporation, appellant, 
vJose Luis Rodriguez-Cardona, respondent, et al., defendants.


Carter, Conboy, Case, Blackmore, Maloney & Laird, P.C., Albany, NY (Thomas E. Mercure, Michael J. Catalfimo, and John R. Canney IV of counsel), for appellant.
Menashe & Associates, LLP, Montebello, NY (Chezki Menashe and Shoshana C. Schneider of counsel), for respondent.
Woods Oviatt Gilman LLP, Rochester, NY (Natalie A. Grigg of counsel), for amicus curiae American Legal and Financial Network.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Baily-Schiffman, J.), dated March 13, 2015, as granted the motion of the defendant Jose Luis Rodriguez-Cardona pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against him as time-barred.
ORDERED that the appeal is dismissed as academic, with costs to the appellant, in light of our decision and order in Option One Mortgage v Rodriguez-Cardona ( _____ AD3d ____ ; decided herewith).
Our reinstatement of the complaint in Option One Mortgage v Rodriguez-Cardona ( _____ AD3d _____ ; decided herewith), along with the substitution of the plaintiff as the named plaintiff therein, renders this appeal academic (see RPAPL 1301[3]; Aurora Loan Servs., LLC v Reid, 132 AD3d 788).
CHAMBERS, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court